IN THE COURT OF APPEALS OF NORTH CAROLINA

                                   No. COA15-1198

                               Filed: 18 October 2016

Disciplinary Hearing Commission of the North Carolina State Bar, No. 13 DHC 11

The NORTH CAROLINA STATE BAR, Plaintiff,

             v.

DAVID C. SUTTON, Attorney, Defendant


      Appeal by defendant from order entered 13 November 2014 by the Disciplinary

Hearing Commission of the North Carolina State Bar. Heard in the Court of Appeals

25 April 2016.


      The North Carolina State Bar, by Deputy Counsel Carmen Hoyme Bannon and
      Deputy Counsel David R. Johnson, for plaintiff-appellee.

      David C. Sutton, pro se, for defendant-appellant.


      DAVIS, Judge.


      David C. Sutton (“Defendant”) appeals from an order of discipline entered by

the Disciplinary Hearing Commission (the “DHC”) of the North Carolina State Bar

suspending his law license for a period of five years after determining that he had

committed numerous violations of the North Carolina Rules of Professional Conduct.

In addition to asserting challenges to various constitutional and procedural aspects

of his disciplinary proceeding, Defendant argues on appeal that a number of the

DHC’s findings of fact were not supported by evidence in the record and that several

of its legal conclusions were incorrect. After careful review, we affirm.

                               Factual Background
                       NORTH CAROLINA STATE BAR V. SUTTON

                                  Opinion of the Court



      The State Bar initiated this disciplinary proceeding by filing a complaint on 3

April 2013. At all relevant times, Defendant, who was admitted to the North Carolina

Bar in 2001, was engaged in the practice of law and maintained an office in

Greenville, North Carolina.        Defendant’s disciplinary proceeding concerned

allegations of misconduct by him that spanned multiple years and involved his

representation of clients in a number of different cases.

      The matter was assigned to a hearing panel of the DHC on 23 April 2013. After

an earlier amended complaint was filed, the DHC permitted the State Bar to file its

second amended complaint on 4 December 2014.

      Disciplinary proceedings are divided into two phases: (1) the adjudicatory

phase, during which the DHC determines whether the defendant has committed

misconduct; and (2) the dispositional phase, during which the DHC determines the

appropriate sanction for any misconduct that was found to exist. N.C. State Bar v.

Talford, 356 N.C. 626, 636, 576 S.E.2d 305, 312 (2003). The DHC received evidence

and heard arguments in connection with the adjudicatory phase of the proceeding

from 5–9 May and 9–11 June 2014. On 8 August 2014, the DHC issued its final

findings and conclusions relating to the adjudicatory phase in which it determined

that Defendant had committed 28 separate violations of the Rules of Professional




                                         -2-
                           NORTH CAROLINA STATE BAR V. SUTTON

                                        Opinion of the Court



Conduct.1

       The allegations against Defendant stemmed from his actions in seven specific

matters during the course of his practice of law. The following is an overview of the

facts relating to these matters and the accompanying findings of misconduct made by

the DHC in connection with each of them.

I. The Pollard Matter

       Defendant represented Barbara Pollard in a wrongful death lawsuit against

her daughter-in-law in connection with the 2005 death of Pollard’s son, Stacey

Pollard. During Pollard’s May 2011 deposition, which was taken by attorney Kathryn

Fagan, Defendant repeatedly interjected his own questions and commentary, made

sarcastic remarks, coached Pollard on how to respond to particular questions, and

answered questions for Pollard. After the deposition had concluded, Defendant stated

— in the presence of his client, the court reporter, and a law student in attendance

— “Fagan, you know what your problem is?                  Your problem is that you need a

boyfriend or a husband or something. . . . I understand your client goes both ways so

. . . maybe you could have a little lickety-lick with her.”2



        1 The DHC had issued an initial version of its findings and conclusions regarding the

adjudicatory phase on 18 July 2014. The DHC subsequently released a corrected version of these
findings and conclusions on 8 August 2014.

       2  The DHC concluded that these actions violated Rule 3.5(a)(4) (conduct intended to disrupt a
tribunal), Rule 8.4(d) (conduct prejudicial to the administration of justice), and Rule 4.4(a) (using
means that have no substantial purpose other than to embarrass or burden a third person).


                                                -3-
                          NORTH CAROLINA STATE BAR V. SUTTON

                                       Opinion of the Court



       In connection with Defendant’s representation of Pollard, a website

(justice4stacey.com) was created in July 2007 to solicit information from members of

the public who may have had knowledge relating to the death of Pollard’s son. News

articles were also posted on the website, and there was a section where members of

the public could post public comments.

       In August 2011, Fagan filed a motion for a change of venue based on what she

characterized as the “vilification” of her client resulting from the website, which she

asserted was “sponsored” by Defendant. In response, Defendant filed an affidavit in

which he falsely stated that he “did not ‘sponsor’ any website[.]” Defendant made this

representation despite the fact that he (1) had taken part in discussions with Pollard’s

family regarding setting up the website; (2) was the initial registrant and

administrator of the website and paid the web hosting fees; (3) possessed the

password necessary to post materials on the website and did, in fact, post certain

items; and (4) was listed as the website’s contact person along with his email address

and phone number.3

II. The Langston Matter

       In 2011, Defendant represented Rita Langston in a family law case in which

the opposing counsel was Brantley Peck, Jr. During Langston’s May 2011 deposition,


       3  The DHC concluded that Defendant’s misrepresentation regarding his sponsorship of the
website violated Rule 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation) and
Rule 8.4(d) (conduct prejudicial to the administration of justice).


                                               -4-
                           NORTH CAROLINA STATE BAR V. SUTTON

                                         Opinion of the Court



Defendant repeatedly interrupted Peck’s questioning, provided testimony for

Langston, and interjected his own questions. Defendant also accused Peck during

the deposition of being “complicit” with theft and referred to one of Peck’s statements

as “a damn lie.”        Shortly after this attack, Defendant abruptly terminated the

deposition and refused to allow Peck to complete his deposition of Langston.4

       Approximately one year later, Defendant made two false statements in

connection with the Langston Matter. First, Defendant informed the court that a

corporation formed by the parties in the case had been “annulled” by North Carolina’s

Secretary of State because the opposing party had forged corporate documents. In

reality, Defendant knew that the corporation had been administratively dissolved by

the Secretary of State rather than dissolved because of fraud. Second, Defendant

accused opposing counsel in open court of “slipping” a handwritten provision into a

settlement agreement without Defendant’s knowledge or approval when, in fact,

Defendant knew about — and had actually agreed to — the added provision.5

III. The Gorham Matter

       During a trial in Greene County Superior Court in 2012 at which Defendant



        4 The DHC concluded that Defendant’s actions during this deposition violated Rule 3.4(c)

(knowingly disobeying an obligation under the rules of a tribunal), Rule 3.5(a)(4) (conduct intended to
disrupt a tribunal), and Rule 8.4(d) (conduct prejudicial to the administration of justice).

       5   The DHC concluded that these misrepresentations violated Rule 8.4(c) (conduct involving
dishonesty, deceit or misrepresentation), Rule 8.4(d) (conduct prejudicial to the administration of
justice), and Rule 3.3(a)(1) (making a false statement of material fact to a tribunal).


                                                 -5-
                           NORTH CAROLINA STATE BAR V. SUTTON

                                         Opinion of the Court



was representing a defendant charged with murder, Judge Phyllis Gorham

admonished Defendant for repeatedly failing to display respect for the court and to

yield to its rulings.      Later in the trial, with the jury present in the courtroom,

Defendant approached the bench without having received permission and in a “loud

and argumentative” tone accused the prosecutor of attempting to offer inadmissible

evidence. He then noticeably grimaced at Judge Gorham. This behavior necessitated

Judge Gorham calling a recess in order to address Defendant’s behavior.6

IV. The Davenport Matter

       In 2012, Defendant represented Jonathan Davenport in a dispute arising from

a previous business relationship between Davenport and Billy Roughton. Davenport

was ultimately charged by state and federal authorities with crimes arising from this

business relationship. Defendant recorded, and then uploaded to YouTube, a video

of an incident in which he confronted Pasquotank County Sheriff’s Office Investigator

Sam Keith, the investigating officer in Davenport’s case, and accused the Sheriff’s

Office of engaging in criminal conduct by not handing over certain property to

Davenport. Defendant later admitted that his purpose in uploading the video to

YouTube was not to further his representation of Davenport but rather to be a “smart



       6 The DHC concluded that Defendant’s behavior before Judge Gorham violated Rule 3.4(c)

(knowingly disobeying an obligation under the rules of a tribunal), Rule 8.4(d) (conduct prejudicial to
the administration of justice), and Rule 3.5(a)(4)(B) (conduct intended to disrupt a tribunal).




                                                 -6-
                          NORTH CAROLINA STATE BAR V. SUTTON

                                       Opinion of the Court



aleck.”7

       The following day, Defendant sent a letter on behalf of Davenport directly to

Roughton and the Sheriff of Pasquotank County accusing them of conspiring to

violate Davenport’s rights and engaging in malicious prosecution.                   At the time

Defendant sent this letter — in which he demanded $3 million to settle the matter —

he knew that both Roughton and the sheriff were represented by counsel.8

V. The Shackley Matter

       In 2013, Defendant represented Norman Shackley on a charge of

impersonating a law enforcement officer. In connection with the case, Defendant

obtained by subpoena phone records from one of the State’s witnesses, Jimmy

Hughes. At 10:00 p.m. one evening, Defendant called a phone number listed in these

records and told the person who answered the phone, Jean Sugg (whom Defendant

did not know), that Hughes had “hit on” Shackley’s wife, who had “big boobs” and ran

a prostitute website.9

VI. The Dolenti Matter




         7 The DHC concluded that these actions violated Rule 4.4(a) (using means in representing a

client that have no substantial purpose other than to embarrass or burden a third person).

       8The DHC concluded that Defendant’s actions in sending the letter violated Rule 4.2
(communicating with persons known to be represented by counsel).

       9  The DHC concluded that this conduct violated Rule 4.4(a) (using means in representing a
client that have no substantial purpose other than to embarrass or burden a third person).


                                               -7-
                          NORTH CAROLINA STATE BAR V. SUTTON

                                       Opinion of the Court



       Defendant defended a client charged with child abuse in 2013. Upon learning

that the district attorney had refused to drop the charges against his client,

Defendant left a voicemail for Detective Nikki Dolenti, the investigating officer in the

case, in which he made the following statement in a harsh and threatening tone: “You

obviously don’t know what the hell you’re doing. So I’m just gonna whoop your ass

real bad next week unless you get your ass down there and get this case dismissed.

And do your job and have some sense.”10

VII. The Deans Matter

       Defendant was arrested by the Pitt County Sheriff’s Office as a result of his

voicemail to Detective Dolenti. At the time, Defendant was representing the Pitt

County Sheriff’s daughter, Laura Deans, and son-in-law in an adoption proceeding

that was set to be finalized within the month. Defendant, who was “mad as hell” and

“wanted to get back at the [Sheriff],” left a voicemail with Deans stating that he had

been handling her case “as a favor to your dad when I thought that he wasn’t trying

to f*** me too, but I can’t do that anymore, and I don’t know that you need to be in

my office or I need to have y’all around.” Defendant also made explicit and crude

comments during the voicemail regarding the sheriff, his wife, and the Pitt County



         10 The DHC concluded that this conduct violated Rule 4.4(a) (using means in representing a

client that have no substantial purpose other than to embarrass or burden a third person) and Rule
8.4(d) (conduct prejudicial to the administration of justice).




                                               -8-
                             NORTH CAROLINA STATE BAR V. SUTTON

                                           Opinion of the Court



district attorney.11

        During a subsequent phone call with Deans, Defendant demanded immediate

payment of his fee — despite the lack of a prior agreement as to when his fee would

be due — and refused to respond to Deans’ questions regarding the status of the

adoption or the steps she needed to take to finalize the adoption. Defendant ceased

work on the case and did not have any further interaction with Deans.12

                                                  ****

        After determining in its 8 August 2014 order that Defendant had violated the

Rules of Professional Conduct in connection with the seven matters summarized

above, the DHC held hearings from 16–18 September and 22–23 October 2014 for the

dispositional phase of the proceeding during which it received additional evidence

and heard arguments. On 13 November 2014, the DHC issued its Order of Discipline

— upon which the present appeal is based — in which it (1) recited the violations of

the Rules of Professional Conduct it had found in its 8 August 2014 order; (2) made



        11The DHC concluded that Defendant’s statements on the voicemail violated Rule 4.4(a) (using
means in representing a client that have no substantial purpose other than to embarrass or burden a
third person).

        12 The DHC concluded that by virtue of his actions with regard to Deans’ case, Defendant

violated Rules 8.4(a) and (g) (attempting to intentionally prejudice a client during the course of the
professional relationship), Rule 1.16(d) (failing to take reasonably practicable steps to protect a client’s
interests upon termination of the representation), Rule 1.4(a) (failing to comply with a reasonable
request for information), and Rule 1.4(b) (failing to explain a matter to the extent reasonably necessary
to permit a client to make informed decisions about the representation).




                                                   -9-
                            NORTH CAROLINA STATE BAR V. SUTTON

                                          Opinion of the Court



additional findings of fact relating to the dispositional phase; and (3) imposed a five-

year suspension of Defendant’s law license.

        The extensive additional findings of fact in the Order of Discipline relating to

the dispositional stage described numerous other instances of abusive, belligerent,

threatening, and profane communications and conduct by Defendant — both inside

and outside of the courtroom — that occurred between 2008 and 2014.13 The Order

of Discipline also noted numerous examples of

                a recurrent pattern in Defendant’s practice of law. When
                Defendant believes someone with whom he interacts
                professionally is wrong about the facts, the law, procedure,
                or a matter of judgment, he demands instant redress. If the
                person with whom he disagrees does not immediately
                capitulate, Defendant threatens to harm that individual in
                some way.

        The Order of Discipline further noted numerous incidents demonstrating

Defendant’s penchant for “us[ing] graphic sexual commentary to embarrass and/or

demean others in professional contexts.” It also cited numerous instances showing

that “in retaliation for perceived wrongs, [Defendant] is willing to breach his duty of


        13  These additional incidents included, without limitation, Defendant referring to the
Pasquotank County Attorney as an “idiot” who made “asinine” assertions and “should be ashamed of
himself”; accusing attorney Shearin of engaging in “Gestapo tactics”; acting “disruptive and
disrespectful” to a Superior Court judge in Hertford County and accusing the district attorney in that
case — in front of a jury — of lying; accusing another assistant district attorney of being “mentally ill”
and a “f***ing Nazi” and stating to him, “I am telling you this son, and I can call you son because that’s
what you deserve to be called, if I didn’t have a bar license, you would be a greasy spot on that table”;
referring to the Greensboro Police Chief alternatively as “Mohammed,” “Sahheb,” and “Ahmed” when
his name was actually Hassan Aden; and ordering a Superior Court judge — in open court and in the
presence of the public — to “wipe the smirk off [his] face.”


                                                 - 10 -
                       NORTH CAROLINA STATE BAR V. SUTTON

                                  Opinion of the Court



loyalty to clients and former clients by disclosing confidential information and/or

attempting to prejudice their interests.” Finally, the Order of Discipline stated that

             [t]here is no indication that Defendant has taken
             ownership of his misconduct or its consequences. He has
             not acknowledged violating the Rules of Professional
             Conduct, expressed remorse, or shown any insight
             regarding his lack of professionalism. In his testimony
             during the discipline phase of this case, Defendant
             maintained that he didn’t do anything wrong, has nothing
             to apologize for, and will continue to conduct himself in the
             same manner if permitted to continue practicing law.

      Defendant filed a timely notice of appeal on 10 December 2014.

                                      Analysis

      Defendant raises a variety of arguments on appeal, which can be organized

into two general categories. First, he makes several constitutional and procedural

arguments in connection with his disciplinary proceeding and the Order of Discipline.

Second, he challenges the validity of certain findings of fact and conclusions of law

made by the DHC in determining that he had violated the Rules of Professional

Conduct. We address each category below.

I. Standard of Review

      Pursuant to N.C. Gen. Stat. § 84-28, the DHC has the power to discipline any

attorney admitted to practice law in the State of North Carolina upon determining

that the attorney has violated the North Carolina Rules of Professional Conduct.




                                         - 11 -
                      NORTH CAROLINA STATE BAR V. SUTTON

                                 Opinion of the Court



N.C. Gen. Stat. § 84-28(b)(2) (2015). A party may appeal to this Court from a final

order of the DHC. N.C. Gen. Stat. § 84-28(h).

      We review disciplinary orders of the DHC under the whole record test, which

             requires the reviewing court to determine if the DHC’s
             findings of fact are supported by substantial evidence in
             view of the whole record, and whether such findings of fact
             support its conclusions of law[.] Such supporting evidence
             is substantial if a reasonable person might accept it as
             adequate backing for a conclusion.

Talford, 356 N.C. at 632, 576 S.E.2d at 309-10 (internal citation and quotation marks

omitted). “Moreover, in order to satisfy the evidentiary requirements of the whole-

record test in an attorney disciplinary action, the evidence used by the DHC to

support its findings and conclusions must rise to the standard of clear, cogent, and

convincing.” Id. at 632, 576 S.E.2d at 310 (citation, quotation marks, and brackets

omitted).

      The whole record test also mandates that “the reviewing court must take into

account any contradictory evidence or evidence from which conflicting inferences may

be drawn.” Id. However, “[t]he mere presence of contradictory evidence does not

eviscerate challenged findings, and the reviewing court may not substitute its

judgment for that of the DHC. The DHC determines the credibility of the witnesses

and the weight of the evidence.” N.C. State Bar v. Adams, __ N.C. App. __, __, 769
S.E.2d 406, 411 (2015) (internal citation, quotation marks, and brackets omitted).

Thus, “[t]he whole record test does not allow the reviewing court to replace the


                                        - 12 -
                          NORTH CAROLINA STATE BAR V. SUTTON

                                     Opinion of the Court



[DHC’s] judgment as between two reasonably conflicting views, even though the court

could justifiably have reached a different result had the matter been before it de

novo.” N.C. State Bar v. Nelson, 107 N.C. App. 543, 550, 421 S.E.2d 163, 166 (1992)

(citation and quotation marks omitted), aff’d per curiam, 333 N.C. 786, 429 S.E.2d
716 (1993).

II. Constitutional and Procedural Arguments

       A. Constitutionality of the DHC’s Disciplinary Authority

       Defendant asserts that the Order of Discipline is null and void because the

“DHC encroaches on the judiciary and violates separation of powers” principles. In

making this argument, Defendant directs our attention to Article III, Section 11 of

the North Carolina Constitution, which states that

                all administrative departments, agencies, and offices of the
                State and their respective functions, powers, and duties
                shall be allocated by law among and within not more than
                25 principal administrative departments so as to group
                them as far as practicable according to major purposes.
                Regulatory, quasi-judicial, and temporary agencies may,
                but need not, be allocated within a principal department.

N.C. Const. art. III, § 11. He then points to Article IV, Section 3, which provides that

the “General Assembly may vest in administrative agencies established pursuant to

law such judicial powers as may be reasonably necessary as an incident to the

accomplishment of the purposes for which the agencies were created.” N.C. Const.

art. IV, § 3.



                                            - 13 -
                            NORTH CAROLINA STATE BAR V. SUTTON

                                         Opinion of the Court



        Defendant contends that the State Bar — through the DHC — may not

constitutionally exercise judicial power because it is not housed in one of the 25

principal departments referenced in Article III, Section 11. However, Defendant

provides no authority for this assertion, and we fail to see how it could be supported,

given that the same constitutional language he relies upon specifically states that

“[r]egulatory [and] quasi-judicial . . . agencies may, but need not, be allocated within

a principal department.”14 N.C. Const. art. III, § 11 (emphasis added).

        We also find meritless Defendant’s contention that the State Bar

impermissibly encroaches on the power of North Carolina’s Judicial Branch to impose

discipline in cases involving attorney misconduct.                    Our Supreme Court has

specifically held that the State Bar and the courts of North Carolina “share

concurrent jurisdiction over matters of attorney discipline” and that “questions

relating to the propriety and ethics of an attorney are ordinarily for the consideration

of the North Carolina State Bar.” N.C. State Bar v. Randolph, 325 N.C. 699, 701, 386
S.E.2d 185, 186 (1989) (citation omitted). That concurrent jurisdiction does not

undermine the “inherent powers of a court to deal with its attorneys.” Id. (citation

omitted). This Court has explained that

                under the system of concurrent jurisdiction over attorney
                conduct and discipline in effect in North Carolina, both the

        14In his brief, Defendant cites to N.C. State Bd. of Dental Examiners v. F.T.C., __ U.S. __, 135
S. Ct. 1101, 191 L. Ed. 2d 35 (2015), a case considering whether the North Carolina Board of Dental
Examiners was entitled to immunity from suit under federal antitrust law. However, he fails to
demonstrate how that case is relevant to the present action.

                                                - 14 -
                        NORTH CAROLINA STATE BAR V. SUTTON

                                   Opinion of the Court



             State Bar and the courts have an important role to play in
             assuring that attorneys conduct themselves properly, with
             the courts focusing on protecting themselves from fraud
             and impropriety and serving the ends of the administration
             of justice, while the State Bar has responsibility for the
             broad range of questions relating to the propriety and
             ethics of an attorney, and with neither to act in such a
             manner as to disable or abridge the powers of the other.

Cunningham v. Selman, 201 N.C. App. 270, 284, 689 S.E.2d 517, 526 (2009) (internal

citations, quotation marks, and brackets omitted).

      Defendant provides no basis for his assertion that the State Bar’s actions in

the present case usurped the role of North Carolina’s judiciary in regulating attorney

misconduct. Accordingly, we overrule Defendant’s argument on this issue.

      B. Due Process

      In his brief, Defendant makes the sweeping assertion that the entire

disciplinary “process was biased and void of fairness and due process and must be

vacated.” In support of this contention, Defendant expresses his disagreement with

various witnesses’ testimony, actions of the State Bar, statements of DHC members,

and rulings of the DHC.

      However, because Defendant fails to provide any substantive arguments or

legal authority supporting his contention that the proceeding as a whole violated his

right to due process on account of bias or unfairness, we deem this issue abandoned

pursuant to Rule 28(b)(6) of the North Carolina Rules of Appellate Procedure. See

N.C. R. App. P. 28(b)(6) (“Issues not presented in a party’s brief, or in support of which


                                          - 15 -
                       NORTH CAROLINA STATE BAR V. SUTTON

                                  Opinion of the Court



no reason or argument is stated, will be taken as abandoned.”); N.C. State Bar v.

Ethridge, 188 N.C. App. 653, 668, 657 S.E.2d 378, 387 (2008) (“[D]efendant fails to

cite any authority for his assignments of error regarding DHC’s failure to properly

weigh the aggravating and mitigating factors. As such, these assignments of error

are deemed abandoned pursuant to N.C.R. App. P. 28(b)(6)[.]”).

      Moreover, based on our own thorough review of the extensive record in this

case, we are satisfied that the DHC conducted a fair and unbiased process that fully

comported with principles of due process. Defendant was given proper notice of the

allegations against him; he was allowed access to the evidence supporting these

allegations; he was permitted to call his own witnesses, introduce evidence, and cross-

examine opposing witnesses; and he was able to file motions and make legal

arguments. This disciplinary action spanned one-and-a-half years and produced a

record exceeding 10,000 pages.     The DHC ruled on numerous motions filed by

Defendant and issued orders containing extensive and detailed findings of fact and

conclusions of law. Therefore, the record belies Defendant’s assertion that he was

denied due process in connection with his disciplinary proceeding.

      C. Freedom of Speech

      Defendant next makes the broad assertion that the Rules of Professional

Conduct are unconstitutional — either facially or as applied to him — to the extent

that they allowed him to be punished for speech that is protected by the First



                                         - 16 -
                          NORTH CAROLINA STATE BAR V. SUTTON

                                       Opinion of the Court



Amendment to the United States Constitution.15 However, Defendant fails to make

any particularized arguments as to which rules he specifically believes are either

facially unconstitutional or have been unconstitutionally applied to him. As such, he

has waived his right to appellate review of this issue by failing to satisfy his burden

as the appellant in this appeal to show a specific deprivation of his legal rights. See

State v. Billups, 301 N.C. 607, 616, 272 S.E.2d 842, 849 (1981) (“[T]he appellant must

show error positive and tangible, that has affected his rights substantially and not

merely theoretically, and that a different result would have likely ensued.” (citation

and quotation marks omitted)).

       Nevertheless, we take this opportunity to reject Defendant’s categorical

assertion that the First Amendment provides attorneys with blanket immunity from

facing disciplinary sanctions for violating the ethical rules applicable to lawyers in

North Carolina simply because those violations involve some form of speech. As a

general proposition, the First Amendment does not immunize an attorney from being

disciplined for violating the Rules of Professional conduct simply because the attorney

employs “speech” in committing the violations. As with all constitutional rights, the

right to free speech is not absolute.




       15 We note that while this case was pending before the DHC, Defendant asserted several First
Amendment claims arising from this disciplinary proceeding in a lawsuit against the State Bar filed
in Wake County Superior Court. That complaint was dismissed, and Defendant did not appeal the
decision.


                                              - 17 -
                       NORTH CAROLINA STATE BAR V. SUTTON

                                   Opinion of the Court



      As our Supreme Court has stated,

             [f]reedom of speech is not an unlimited, unqualified right.
             Speech may be subordinated to other values and
             considerations, and may be reasonably restrained as to
             time and place. It is well settled that, within proper limits,
             the right of free speech is subject to legislative restriction
             when such restriction is in the public interest. . . . The
             constitutional right of freedom of speech does not extend . . .
             to every use and abuse of the spoken and written word.

State v. Leigh, 278 N.C. 243, 250, 179 S.E.2d 708, 712 (1971) (internal citation

omitted).

      Indeed, the United States Supreme Court has recognized that certain

restrictions on speech apply uniquely to attorneys.

             It is unquestionable that in the courtroom itself, during a
             judicial proceeding, whatever right to “free speech” an
             attorney has is extremely circumscribed. An attorney may
             not, by speech or other conduct, resist a ruling of the trial
             court beyond the point necessary to preserve a claim for
             appeal. Even outside the courtroom, a majority of the Court
             in two separate opinions [has] observed that lawyers in
             pending cases were subject to ethical restrictions on speech
             to which an ordinary citizen would not be.

Gentile v. State Bar of Nev., 501 U.S. 1030, 1071, 115 L. Ed. 2d 888, 921 (1991); see,

e.g., id. at 1073, 115 L. Ed. 2d at 922 (noting that in cases relating to regulation of

advertising the Supreme Court has “not suggested that lawyers are protected by the

First Amendment to the same extent as those engaged in other businesses”);

Sheppard v. Maxwell, 384 U.S. 333, 363, 16 L. Ed. 2d 600, 620 (1966) (explaining that

“[c]ollaboration between counsel and the press as to information affecting the fairness


                                          - 18 -
                        NORTH CAROLINA STATE BAR V. SUTTON

                                   Opinion of the Court



of a criminal trial is not only subject to regulation, but is highly censurable and

worthy of disciplinary measures”).

      In balancing the First Amendment rights of attorneys against the ability of

states to discipline attorneys for unethical conduct, courts are to “engage[ ] in a

balancing process, weighing the State’s interest in the regulation of a specialized

profession against a lawyer’s First Amendment interest in the kind of speech that

was at issue.” Gentile, 501 U.S. at 1073, 115 L. Ed. 2d at 922. The Supreme Court

has explained that “[s]tates have a compelling interest in the practice of professions

within their boundaries, and as part of their power to protect the public health, safety,

and other valid interests they have broad power to establish standards for licensing

practitioners and regulating the practice of professions.” Fla. Bar v. Went For It, Inc.,

515 U.S. 618, 625, 132 L. Ed. 2d 541, 550 (1995) (citation, quotation marks, and

ellipses omitted).

      Moreover, “[t]he interest of the States in regulating lawyers is especially great

since lawyers are essential to the primary governmental function of administering

justice, and have historically been ‘officers of the courts.’ ” Goldfarb v. Va. State Bar,

421 U.S. 773, 792, 44 L. Ed. 2d 572, 588 (1975) (citation omitted). As such, the

Supreme Court has recognized the substantial interest possessed by states both in

“protect[ing] the integrity and fairness of a State’s judicial system,” Gentile, 501 U.S.

at 1075, 115 L. Ed. 2d at 923, and in “protect[ing] the flagging reputations of . . .



                                          - 19 -
                       NORTH CAROLINA STATE BAR V. SUTTON

                                  Opinion of the Court



lawyers by preventing them from engaging in conduct that . . . is universally regarded

as deplorable and beneath common decency . . . [,]” Went For It, 515 U.S. at 625, 132

L. Ed. 2d at 550 (quotation marks omitted).

      We recognize that the precise contours of the restrictions that the First

Amendment imposes on the power of states to regulate attorney speech are not

always clear. However, judicial resolution of such questions may only occur in cases

where, unlike here, the issues have been properly presented to the court.

      D. Assistance of Co-counsel

      Defendant next contends that the DHC violated his right to counsel by

granting the State Bar’s motion that he be required to choose between either

representing himself or being represented by counsel.       At the beginning of his

disciplinary proceeding, Defendant attempted to simultaneously represent himself

and employ the assistance of co-counsel. The DHC ruled that Defendant would have

to choose between proceeding pro se or, alternatively, being represented by counsel.

      According to N.C. Gen. Stat. § 1-11, “[a] party may appear either in person or

by attorney in actions or proceedings in which he is interested.” N.C. Gen. Stat. § 1-

11 (2015). Our Supreme Court has construed this provision to mean that a litigant

“has no right to ‘appear’ both by himself and by counsel.” Hamlin v. Hamlin, 302
N.C. 478, 482, 276 S.E.2d 381, 384-85 (1981). While Defendant argues that this

general rule should be modified when the party is an attorney, he cites no legal



                                         - 20 -
                       NORTH CAROLINA STATE BAR V. SUTTON

                                  Opinion of the Court



authority for this position, and we have been unable to locate any caselaw that would

support his argument. Accordingly, we conclude that the DHC’s ruling on this issue

was proper.

      E. Amendment to Complaint

      Defendant also contends that the DHC improperly allowed the State Bar to file

a second amended complaint containing additional allegations that were not

sufficiently related to the allegations in the original complaint. The motion seeking

leave to file the second amended complaint was filed on 4 November 2013, and it was

granted on 3 December 2013 without any response from Defendant having been filed.

The DHC heard evidence relating to the new allegations during the hearings for the

adjudicatory phase, which concluded on 11 June 2014. Defendant did not raise any

challenge to this amendment until 6 August 2014 — approximately eight months

after the motion to amend was granted and almost two months after the DHC

concluded its evidentiary hearings on all of the allegations, including those contained

in the second amended complaint.

      Unless an issue is automatically preserved by law, “[i]n order to preserve an

issue for appellate review, a party must have presented to the trial court a timely

request, objection, or motion, stating the specific grounds for the ruling the party

desired the court to make if the specific grounds were not apparent from the context.”

N.C. R. App. P. 10(a)(1) (emphasis added).         Defendant has presented no legal



                                         - 21 -
                        NORTH CAROLINA STATE BAR V. SUTTON

                                   Opinion of the Court



authority supporting the proposition that this issue was automatically preserved or

was preserved by his untimely objection filed months after the motion to amend was

filed and granted. Accordingly, we hold that due to his failure to raise a timely

objection to the filing of the second amended complaint, Defendant has waived his

right to appellate review of this issue. See N.C. State Bar v. Beaman, 100 N.C. App.
677, 684, 398 S.E.2d 68, 72 (1990) (because “no objection to the State Bar’s motion to

amend its complaint to include [the defendant]’s alleged violation of Rule 1.2(D) was

made and . . . his alleged violation of this rule was argued before the Committee . . .

[,] the issue will be treated as being properly pled”).

      F. Signatures on Complaints

      Defendant next argues that the DHC lacked subject matter jurisdiction

because the chairperson of the State Bar’s Grievance Committee did not physically

sign the original complaint or the second amended complaint. According to the State

Bar Discipline and Disability Rules, once the Grievance Committee has determined

that probable cause exists to believe that a violation of the Rules of Professional

Conduct has occurred, a formal complaint is filed. 27 N.C. Admin Code 1B.0113(a).

“Formal complaints will be issued in the name of the North Carolina State Bar as

plaintiff and signed by the chairperson of the Grievance Committee. Amendments to

complaints may be signed by the counsel alone, with the approval of the chairperson

of the Grievance Committee.” 27 N.C. Admin Code 1B.0113(n).



                                          - 22 -
                           NORTH CAROLINA STATE BAR V. SUTTON

                                        Opinion of the Court



       Here, the original complaint contained a digital image of the signature of the

then-chairperson of the Grievance Committee, Margaret M. Hunt. That complaint,

as well as the second amended complaint, also bore the signatures of counsel for the

State Bar.16      Defendant has cited to no legal authority providing that it was

impermissible for the Grievance Committee chairperson to use an electronic

reproduction of her signature on the initial complaint.

       Indeed, our Supreme Court has explained that “public documents may be

authenticated by mechanical reproduction of the signature of the authorized officer

when he intends to adopt the mechanical reproduction as his signature.” State v.

Watts, 289 N.C. 445, 449, 222 S.E.2d 389, 392 (1976); see id. at 448, 222 S.E.2d at 391

(“[I]n legal contemplation ‘to sign’ means to attach a name or cause it to be attached

by any of the known methods of impressing the name on paper with the intention of

signing it.”).    Accordingly, we reject Defendant’s argument that subject matter

jurisdiction was lacking simply because Hunt signed the original complaint by means

of an electronic signature.17

       G. Notice of Factors to be Considered at Dispositional Phase




       16 After Defendant challenged the lack of an original signature on the initial complaint, the
DHC allowed the State Bar to retroactively file versions of the complaints containing Hunt’s original
ink signature.

       17 We note that pursuant to 27 N.C. Admin Code 1B.0113(n), the Grievance Committee
chairperson was only required to approve, rather than sign, the amended complaints.

                                               - 23 -
                       NORTH CAROLINA STATE BAR V. SUTTON

                                   Opinion of the Court



      Defendant also argues that he was not provided advance “notice of the

aggravating factors that the [State] Bar intended to use against him” during the

dispositional phase of the proceeding. Pursuant to the Discipline and Disability

Rules, “[i]f the charges of misconduct are established, the hearing panel will then

consider any evidence relevant to the discipline to be imposed.” 27 N.C. Admin. Code

1B.0114(w). These rules, in turn, list factors that the DHC is to consider in all cases,

see 27 N.C. Admin. Code 1B.0114(w)(3), as well as additional factors to be considered

in cases where the DHC imposes a sanction of disbarment or suspension, see 27 N.C.

Admin. Code 1B.0114(w)(1).

      Defendant provides no authority — nor have we found any — in support of his

contention that the State Bar was required to notify him in advance of which

particular factors in 27 N.C. Admin. Code 1B.0114(w) it planned to argue were

relevant at the dispositional phase. Moreover, the statute itself gave Defendant

notice of the list of factors that the State Bar could rely upon. We note that Defendant

does not dispute that he received in discovery notice of all the facts the State Bar

sought to establish in both the adjudicatory and dispositional phases of the

proceedings. Accordingly, we do not find merit in Defendant’s argument on this issue.

      H. Adequacy of Findings and Conclusions at Dispositional Phase

      In addition, Defendant contends that the DHC never provided him with

adequate reasons for the sanction it imposed against him and that the DHC acted



                                          - 24 -
                       NORTH CAROLINA STATE BAR V. SUTTON

                                  Opinion of the Court



improperly in largely adopting the proposed findings and conclusions submitted by

the State Bar.

      In imposing a disciplinary sanction, the DHC must support its “choice with

written findings that . . . are consistent with the statutory scheme of N.C.G.S. § 84-

28[.]” Talford, 356 N.C. at 638, 576 S.E.2d at 313. N.C. Gen. Stat. § 84-28 provides

five levels of punishment for attorney misconduct: disbarment, suspension, censure,

reprimand, and admonition. N.C. Gen. Stat. § 84-28(c). Our Supreme Court has

explained that the statutory scheme set out in N.C. Gen. Stat. § 84-28 “clearly

evidences an intent to punish attorneys in an escalating fashion keyed to: (1) the

harm or potential harm created by the attorney’s misconduct, and (2) a demonstrable

need to protect the public.” Talford, 356 N.C. at 637-38, 576 S.E.2d at 313 (emphasis

omitted). Furthermore,

             in order to merit the imposition of suspension or
             disbarment, there must be a clear showing of how the
             attorney’s actions resulted in significant harm or potential
             significant harm to [a client, the administration of justice,
             the profession, or members of the public], and there must
             be a clear showing of why suspension and disbarment are
             the only sanction options that can adequately serve to
             protect the public from future transgressions by the
             attorney in question. . . . Thus, upon imposing a given
             sanction against an offending attorney, the DHC must
             provide support for its decision by including adequate and
             specific findings that address these two key statutory
             considerations.

Id. at 638, 576 S.E.2d at 313 (quotation marks and emphasis omitted).



                                         - 25 -
                             NORTH CAROLINA STATE BAR V. SUTTON

                                          Opinion of the Court



        Here, the dispositional portion of the Order of Discipline included (1) extensive

factual findings as to Defendant’s actions that clearly caused significant — or

potentially significant — harm to clients, the administration of justice, the profession,

and members of the public;18 (2) conclusions of law regarding the specific factors set

forth in 27 N.C. Admin. Code 1B.0114(w) relevant to this case; and (3) an explanation

as to why a five-year suspension was the least severe sanction necessary to protect

the public from future transgressions by Defendant.

        On this last point, the DHC stated the following in its Order of Discipline:

                       7.    Defendant’s persistent pattern of misconduct
                up through and including his actions in this disciplinary
                proceeding indicate that Defendant is either unwilling or
                unable to conform his behavior to the requirements of the
                Rules of Professional Conduct. Defendant refuses to
                acknowledge the wrongfulness of his conduct and stated
                that he does not intend to modify his behavior. Accordingly,
                if Defendant were permitted to continue practicing law, he
                would pose a significant risk of continued harm to clients,
                the profession, the public, and the administration of
                justice.

                        8.      The Hearing Panel finds that admonition,


        18 The DHC dedicated 13 single-spaced pages of the dispositional portion of its Order of
Discipline to describe numerous incidents involving actual or potential harm caused by Defendant’s
actions. Defendant does not make any specific challenges to these findings. Rather, he asserts that
(1) the DHC did not tie the incidents described in those findings to specific violations of the Rules of
Professional Conduct; and (2) some of those incidents occurred outside of the six-year statute of
limitations that generally applies to the filing of attorney misconduct grievances, see 27 N.C. Admin.
Code 1B.0111(f)(4). However, Defendant fails to point to any authority mandating that facts relevant
at the dispositional phase — as opposed to facts underlying a particular adjudication of misconduct —
must be specifically tied to a particular disciplinary rule or have occurred within six years of the filing
of a grievance. In fact, “[i]f the charges of misconduct are established, the hearing panel will then
consider any evidence relevant to the discipline to be imposed.” 27 N.C. Admin. Code 1B.0114(w)
(emphasis added).

                                                  - 26 -
                      NORTH CAROLINA STATE BAR V. SUTTON

                                 Opinion of the Court



            reprimand, or censure would not be sufficient discipline
            because of the gravity of the harm to the administration of
            justice and to the legal profession in the present case.
            Furthermore, the Panel finds that any sanction less than
            suspension would fail to acknowledge the seriousness of
            the offenses committed by Defendant, would not
            adequately protect the public, and would send the wrong
            message to attorneys and the public regarding the conduct
            expected of members of the Bar in this State.

                   9.    Notwithstanding repeated prior warnings
            about the impropriety of his conduct and an attempt to
            reform his behavior through mentoring, Defendant
            exhibits escalating misconduct and a wholly unrepentant
            attitude. Accordingly, the protection of the public requires
            that Defendant be required to demonstrate rehabilitation
            and reformation before he may be permitted to resume
            practicing law.

                  10.    The Hearing Panel finds and concludes that
            the public can only be adequately protected by an active
            suspension of Defendant’s law license, with reinstatement
            to the practice of law conditioned upon a showing of
            reformation and other reasonable conditions precedent to
            reinstatement.

      Defendant also asserts that the Order of Discipline is deficient because many

of its findings were taken verbatim from the proposed order of discipline submitted

by the State Bar. Defendant asserts that such action amounts to an abdication of the

DHC’s authority. We are not persuaded.

      It is the accepted practice in North Carolina for the prevailing party to draft

and submit a proposed order that the decision-making body may then issue as its own

— with or without amendments. See, e.g., In re J.B., 172 N.C. App. 1, 25, 616 S.E.2d



                                        - 27 -
                       NORTH CAROLINA STATE BAR V. SUTTON

                                   Opinion of the Court



264, 279 (2005) (“Nothing in the statute or common practice precludes the trial court

from directing the prevailing party to draft an order on its behalf.”); Farris v. Burke

Cty. Bd. of Educ., 355 N.C. 225, 242, 559 S.E.2d 774, 784 (2002) (upholding propriety

of school superintendent’s counsel preparing findings of fact to be adopted by board

of education and noting that “[s]imilar procedures are routine in civil cases, where a

judge is permitted to ask the prevailing party to draft a judgment”); Johnson v.

Johnson, 67 N.C. App. 250, 257, 313 S.E.2d 162, 166 (1984) (“The trial judge properly

directed the attorney for the [prevailing party] to prepare proposed findings and

conclusions and draft the judgment, and adopted the judgment as his own when

tendered and signed.”).

      Here, Defendant has not directed our attention to any applicable statute or

regulation prohibiting the DHC from adopting the proposed findings and conclusions

submitted by the State Bar. Accordingly, he has failed to show error. Moreover, we

conclude that the DHC fully complied with the requirements of N.C. Gen. Stat. § 84-

28 in imposing its sanction in this case.

      I. Assessment of Fees and Costs

      Defendant next asserts that the DHC erred in assessing fees and costs against

him in the amount of $35,315.95. However, because Defendant neither cites to any

legal authority in support of this argument nor explains why he believes the amount

of fees and costs assessed was unreasonable, we deem this issue waived pursuant to



                                            - 28 -
                           NORTH CAROLINA STATE BAR V. SUTTON

                                        Opinion of the Court



Rule 28(b)(6) of the North Carolina Rules of Appellate Procedure. See Ethridge, 188
N.C. App. at 668, 657 S.E.2d at 387 (holding that because “defendant fail[ed] to cite

any authority” for certain assignments of error, those “assignments of error are

deemed abandoned pursuant to N.C.R. App. P. 28(b)(6)”).19

III. Challenges to Factual Findings and Conclusions of Law

       Having rejected all of Defendant’s constitutional and procedural arguments,

we next turn our attention to Defendant’s specific challenges to the DHC’s findings

of fact and conclusions of law as to each of the seven matters summarized earlier in

this opinion that formed the basis for his disciplinary proceeding. We address in turn

each of Defendant’s arguments regarding these seven matters.

       A. The Pollard Matter

       Defendant contends that the DHC’s findings of fact do not support its

conclusion of law that his behavior during the deposition of Pollard constituted

“conduct intended to disrupt a tribunal” in violation of Rule 3.5(a)(4) because the

deposition did not constitute a “tribunal.” Defendant asserts that depositions were

only included within the meaning of the term “tribunal” by virtue of a 2015




       19 Moreover, we note that N.C. Gen. Stat. § 84-34.2 expressly permits the State Bar to impose
certain types of fees, including an “administrative fee for any attorney against whom discipline has
been imposed.” N.C. Gen. Stat. § 84-34.2 (2015). In its brief, the State Bar has represented to this
Court that “[i]n April 2010, the [State Bar] Council adopted a schedule of administrative fees for the
disciplinary program that included a fee of $1,500.00 per day for each day spent in a contested DHC
hearing that resulted in the imposition of discipline.”

                                               - 29 -
                       NORTH CAROLINA STATE BAR V. SUTTON

                                  Opinion of the Court



amendment to the Rules of Professional Conduct such that a deposition could not

properly have been considered a “tribunal” at the time of Pollard’s 2011 deposition.

      However, at the time of Pollard’s deposition, the official commentary to the

Rules of Professional Conduct stated, in pertinent part, that “[t]he duty to refrain

from disruptive conduct applies to any proceeding of a tribunal, including a

deposition.” N.C. Rev. R. Prof. Conduct 3.5, cmt. 10 (2011) (emphasis added). “The

Comment accompanying each Rule [of Professional Conduct] explains and illustrates

the meaning and purpose of the Rule.” N.C. Rev. R. Prof. Conduct 0.2[8]. As such,

the official commentary does “not add obligations to the Rules but provide[s] guidance

for practicing in compliance with the Rules.” N.C. Rev. R. Prof. Conduct 0.2[1].

      This Court has previously utilized the commentary to the Rules of Professional

Conduct in construing their meaning. See, e.g., N.C. State Bar v. Merrell, __ N.C.

App. __, __, 777 S.E.2d 103, 114 (2015) (scope of Rule 1.7(a) regarding representation

involving conflict of interest); N.C. State Bar v. Simmons, __ N.C. App. __, __, 757
S.E.2d 357, 363-64 (meaning of “criminal act” under Rule 8.4(b)), disc. review denied,

367 N.C. 791, 766 S.E.2d 848 (2014); N.C. State Bar v. Key, 189 N.C. App. 80, 91-92,

658 S.E.2d 493, 501 (2008) (scope of “conduct prejudicial to the administration of




                                         - 30 -
                            NORTH CAROLINA STATE BAR V. SUTTON

                                         Opinion of the Court



justice” under Rule 8.4). Therefore, we dismiss Defendant’s argument that the DHC

erred in treating a deposition as a “tribunal” for purposes of Rule 3.5.20

        Defendant also argues that the DHC did not make sufficient findings to

support its conclusion that his comments during the Pollard deposition constituted

“conduct prejudicial to the administration of justice in violation of Rule 8.4(d).” The

Comment to Rule 8.4 states that

                [a] showing of actual prejudice to the administration of
                justice is not required to establish a violation of Paragraph
                (d). Rather, it must only be shown that the act had a
                reasonable likelihood of prejudicing the administration of
                justice. . . . The phrase “conduct prejudicial to the
                administration of justice” in paragraph (d) should be read
                broadly to proscribe a wide variety of conduct, including
                conduct that occurs outside the scope of judicial
                proceedings.

N.C. Rev. R. Prof. Conduct 8.4, cmt. 4 (emphasis added). We have previously adopted

the standard set forth in this Comment in construing Rule 8.4. See Key, 189 N.C.

App. at 91-92, 658 S.E.2d at 501 (applying “reasonable likelihood of prejudicing the

administration of justice” standard contained in Comment to Rule 8.4).

        Here, we are satisfied that the DHC’s findings — which showed that Defendant

repeatedly interjected his own questions and commentary, made sarcastic remarks,

coached Pollard on how to respond to particular questions, and answered questions



        20  Our holding on this issue applies equally to Defendant’s challenges to Conclusions Nos. 2(d)-
(e) of the DHC’s conclusions of law from the adjudicatory phase in which he makes the same argument
with respect to his conduct during the Langston deposition.

                                                 - 31 -
                         NORTH CAROLINA STATE BAR V. SUTTON

                                    Opinion of the Court



for Pollard — supported its conclusion that Defendant violated Rule 8.4(d) as it was

reasonable to conclude that such disruptive and improper tactics “had a reasonable

likelihood of prejudicing the administration of justice.” N.C. Rev. R. Prof. Conduct

8.4, cmt. 4.

       Defendant also contests several of the DHC’s findings of fact relating to his

statement in an affidavit that he did not sponsor the justice4stacey.com website.

Defendant specifically challenges Finding No. 31, which states that “Defendant never

specifically billed Barbara Pollard to be reimbursed for the website expenses.” He

argues that “Barbara Pollard and [Defendant] testified that she reimbursed all

website expenses and no one testified otherwise.” However, the fact that Pollard may

at some point have reimbursed Defendant for the website costs does not undermine

Finding No. 31, which simply states that he never specifically billed her for these

expenses.

       Defendant next challenges Finding No. 32, which states that

               [a]lthough Defendant has contended that he was
               reimbursed by his client for the cost of registering the
               website, he did not produce any documents in response to
               a request for production of all documents reflecting
               payments by him in connection with the justice4stacey
               website and his efforts to obtain reimbursement from Ms.
               Pollard. At this hearing, Defendant testified that he did not
               produce the documents because he did not have them.

       Defendant asserts that he attempted to enter such documentation into

evidence during the hearing but the DHC denied his request. Our review of the


                                           - 32 -
                         NORTH CAROLINA STATE BAR V. SUTTON

                                    Opinion of the Court



hearing transcript reveals that based upon the State Bar’s objection, the DHC denied

Defendant’s attempt to enter the receipts into evidence because he had failed to

provide them in discovery despite the State Bar’s unambiguous request for him to do

so. Defendant has not presented any argument that this evidentiary ruling was

erroneous. Accordingly, we find no merit to Defendant’s challenge to Finding No. 32.

      Defendant also challenges Conclusion No. 2(c), which states as follows:

             By swearing in an affidavit submitted to the court that he
             did not sponsor the website and that another person was
             responsible for the expenses of the website when in fact he
             was the initial registrant and administrator of the website
             and paid for the registration, Defendant engaged in
             conduct involving dishonesty, fraud, deceit or
             misrepresentation in violation of Rule 8.4(c), and engaged
             in conduct prejudicial to the administration of justice in
             violation of Rule 8.4(d)[.]

Defendant contends that “[t]here is no supportive finding that [Defendant] was the

‘sponsor’ of the website . . . .”   However, the DHC made the following findings

regarding the website:

                   24.   Defendant was involved in discussions and
             meetings about setting up the website.

                    ....

                   26.   Defendant was the initial registrant and
             administrator of the website which was registered on July
             11, 2007.

                   27.    Defendant paid the domain registrar for the
             website to be registered.



                                           - 33 -
                       NORTH CAROLINA STATE BAR V. SUTTON

                                  Opinion of the Court



                   28.   Defendant was identified as the contact
             person on the website and his name, address, telephone
             number, and email address were listed. As a result,
             Defendant received numerous phone calls and
             correspondence from visitors to the website.

                   29.    A passcode was required to post material to
             the website. Defendant had the passcode and posted some
             documents on the website.

                   30.   Defendant was involved in the decision to
             take the website down.

                   31.    Defendant never specifically billed Barbara
             Pollard to be reimbursed for the website expenses.

      These findings describe Defendant’s role in planning, registering, paying to set

up, controlling access to, and providing content for the website.      Therefore, we

conclude the DHC’s determination that Defendant was the sponsor of the

justice4stacey.com website is sufficiently supported by the DHC’s findings of fact.

      Defendant also argues that the DHC erred in Conclusion No. 2(c) in

determining that his misstatement regarding his sponsorship of the website was

“conduct prejudicial to the administration of justice[.]” However, we believe that the

DHC’s findings did, in fact, demonstrate that Defendant’s actions “had a reasonable

likelihood of prejudicing the administration of justice” as they showed that Defendant

made a false representation about a matter material to Fagan’s motion to change

venue that was pending before the court.

B. The Langston Matter



                                         - 34 -
                            NORTH CAROLINA STATE BAR V. SUTTON

                                          Opinion of the Court



      Defendant challenges the DHC’s conclusion that “[b]y abruptly leaving Ms.

Langston’s deposition with the deponent prior to the completion of opposing counsel’s

questioning without filing a motion to terminate the deposition, Defendant knowingly

disobeyed an obligation under the rules of the tribunal in violation of Rule 3.4(c)[.]”

He argues that this conclusion is unsupported because the DHC never specifically

named the rule that Defendant disobeyed. However, it is clear that the DHC’s

conclusion was a reference to Rule 30(d) of the North Carolina Rules of Civil

Procedure,21 which is titled “Motion to terminate or limit examination” and explains

that a judge — as opposed to counsel for a party — may “cease” or “limit” a deposition

“on motion of a party . . . .” The fact that the DHC was referring to Rule 30(d) is

apparent because the DHC specifically discussed Defendant ending the deposition




      21   N.C. R. Civ. P. 30(d) provides as follows:

                        (d) Motion to terminate or limit examination. — At any time
                during the taking of the deposition, on motion of a party or of the
                deponent and upon a showing that the examination is being conducted
                in bad faith or in such manner as unreasonably to annoy, embarrass,
                or oppress the deponent or party, a judge of the court in which the
                action is pending or any judge in the county where the deposition is
                being taken may order before whom the examination is being taken to
                cease forthwith from taking the deposition, or may limit the scope and
                manner of the taking of the deposition as provided in Rule 26(c). If the
                order made terminates the examination, it shall be resumed thereafter
                only upon the order of a judge of the court in which the action is
                pending. Upon demand of the objecting party or deponent, the taking
                of the deposition shall be suspended for the time necessary to make a
                motion for an order. The provisions of Rule 37(a)(4) apply to the award
                of expenses incurred in relation to the motion.


                                                  - 35 -
                       NORTH CAROLINA STATE BAR V. SUTTON

                                  Opinion of the Court



without “filing a motion to terminate the deposition[.]” Accordingly, this argument is

without merit.

      Defendant also challenges the following findings of fact with respect to one of

his misstatements during the Langston Matter:

                    55.   On May 2, 2012, in a hearing on the plaintiff’s
             motion to prevent waste of marital and separate property
             pending equitable distribution, Defendant represented to
             the presiding judge that R & L Investment Homes, LLC
             had been dissolved by the North Carolina Secretary of
             State because Mr. Langston[, the ex-husband of
             Defendant’s client,] had forged documents, stating, “Yes,
             your Honor, and the Secretary of State just annulled the
             entity because he forged three of ‘em that say something
             different.”

                    56.   At the time Defendant made this statement to
             the court, Defendant knew the North Carolina Secretary of
             State had issued a Certificate of Administrative
             Dissolution of R & L Investment Homes, LLC for failure to
             file an annual report.

      Defendant asserts that these findings “do not say that [he] knew the statement

at issue was false as required by RPC 8.4 and it [sic] omits undisputed testimony

from [him] and Ms. Lee that they both believed the statement to be true.” However,

the record shows that Defendant himself admitted that he knew the corporation had

been administratively dissolved rather than having been dissolved due to fraud.

Defendant further acknowledged that at the time he made the statement that the

corporation had been “annulled” because of fraud, he “knew there was a letter stating




                                         - 36 -
                        NORTH CAROLINA STATE BAR V. SUTTON

                                  Opinion of the Court



that it was administratively dissolved.” Accordingly, Findings Nos. 55 and 56 are

adequately supported by the evidence.

      For similar reasons, we reject Defendant’s challenge to Conclusion No. 2(g),

which states, in pertinent part, that

             [b]y falsely representing to the court that the Secretary of
             State had dissolved the LLC because of forgery, Defendant
             engaged in conduct involving dishonesty, fraud, deceit or
             misrepresentation in violation of Rule 8.4(c), and engaged
             in conduct prejudicial to the administration of justice in
             violation of Rule 8.4(d)[.]

      Defendant argues that the DHC did not make a specific finding that he

knowingly made the false statement. However, as explained above, both the DHC’s

findings and the supporting evidence show that Defendant was indeed aware of the

falsity of his statement.

      Defendant also contends that the DHC’s findings do not support its conclusion

that Defendant’s misstatement had a prejudicial impact on the administration of

justice. This assertion is meritless as the DHC could reasonably have determined

that the misrepresentation “had a reasonable likelihood of prejudicing the

administration of justice” in that it would have caused the trial court to labor under

the false notion that a party in the case had committed forgery.

      Defendant next challenges Finding No. 62, which states that

             Defendant’s statement accusing Mr. Miller[, Defendant’s
             opposing counsel in the Langston Matter,] of slipping the
             handwritten provision into the mediated settlement


                                         - 37 -
                       NORTH CAROLINA STATE BAR V. SUTTON

                                   Opinion of the Court



             agreement after Defendant had signed it and without
             Defendant’s knowledge or approval was false and
             Defendant knew at the time he made the statement that it
             was false.

In his brief, Defendant states that “Finding #62 that [Defendant] knew . . . the

statement was false is not supported by the record. [W]here the Bar’s own witness

contradicted the allegation and 2 witnesses said [Defendant] did not make the

statement.” (Internal citations omitted.)

      We are satisfied that the record contains sufficient evidence from which the

DHC could have found that Defendant did, in fact, knowingly make a false statement

regarding Miller “slipping” a provision into the settlement agreement without

Defendant’s knowledge. Miller testified before the DHC that “[Defendant] accused

me of slipping [the provision] in before he signed the document and without his

knowledge. And that statement was made to Judge Paul.”

      Judge Paul confirmed in his testimony before the DHC that Defendant made

such an accusation in his presence. In addition, the mediator who oversaw the

settlement negotiations testified that he had “a specific recollection of pointing out

[the added provision] to [Defendant]” and then asking Defendant and his client if

“either of you have any problem” with the additional provision at which point the

mediator “showed them the provision” and “[t]hey both said they had no problem with

it.” This testimony is reflected in the DHC’s Finding No. 61, which states that “[p]rior




                                          - 38 -
                         NORTH CAROLINA STATE BAR V. SUTTON

                                     Opinion of the Court



to Defendant signing the mediated settlement agreement, the mediator had pointed

out the handwritten provision to Defendant and Defendant agreed to the provision.”

       We note that Defendant correctly points out that Finding No. 62 incorrectly

states that Defendant accused Miller of slipping in the provision after Defendant

signed the settlement agreement rather than before he signed it. However, we find

this discrepancy immaterial to the overall finding — which, as shown above, is

supported by the evidence — that Defendant falsely accused Miller of adding a

provision to the settlement agreement without Defendant’s knowledge or approval.

That finding, in turn, supports the DHC’s conclusion of law that Defendant

“knowingly made a false statement of material fact to a tribunal in violation of Rule

3.3(a)(1), engaged in conduct involving dishonesty, fraud, deceit or misrepresentation

in violation of Rule 8.4(c), and engaged in conduct prejudicial to the administration

of justice in violation of Rule 8.4(d).”

       Therefore, even though Finding No. 62 — as written — is partially

unsupported by the evidence of record, the remaining portion of Finding No. 62, in

conjunction with Finding No. 61, adequately supports the DHC’s legal conclusion.

See, e.g., Meadows v. Meadows, __ N.C. App. __, __, 782 S.E.2d 561, 566 (2016)

(“[E]ven assuming, arguendo, that both findings are not supported by competent

evidence, it is of no consequence to the instant case. The remaining binding findings

of fact, cited above, are sufficient to support the trial court’s judgment . . . .”); Estate



                                            - 39 -
                       NORTH CAROLINA STATE BAR V. SUTTON

                                  Opinion of the Court



of Gainey v. S. Flooring & Acoustical Co., 184 N.C. App. 497, 503, 646 S.E.2d 604, 608

(2007) (“[W]here there are sufficient findings of fact based on competent evidence to

support the tribunal’s conclusions of law, the decision will not be disturbed because

of other erroneous findings which do not affect the conclusions.” (citation, quotation

marks, and brackets omitted)). Accordingly, we find Defendant’s argument on this

issue to be without merit.

C. The Gorham Matter

      Defendant next challenges the following conclusion of law with regard to

Defendant’s conduct toward Judge Gorham:

             By being disrespectful to the judge during a jury trial after
             having been warned by the Court about his conduct,
             Defendant knowingly disobeyed an obligation under the
             rules of the tribunal in violation of Rule 3.4(c), engaged in
             conduct prejudicial to the administration of justice in
             violation of Rule 8.4(d), and engaged in conduct intended
             to disrupt a tribunal by engaging in undignified or
             discourteous conduct that is degrading to a tribunal in
             violation of Rule 3.5(a)(4)(B)[.]

      Defendant contends that there is no finding or evidence indicating that he

“knowingly disobeyed an obligation under the rules of the tribunal” or engaged in

conduct “degrading to a tribunal.” Rather, he asserts that the record shows that

nothing happened “more than the morning recess in a murder trial.”

      The DHC made the following findings with regard to this incident:

                   64.   During the course of the trial Defendant
             spoke disrespectfully to the judge at a bench conference


                                         - 40 -
                       NORTH CAROLINA STATE BAR V. SUTTON

                                  Opinion of the Court



             and Judge Gorham admonished Defendant about engaging
             in disrespectful behavior toward the court.

                   65.    Subsequently, at another bench conference on
             August 1, 2012, while the jury was present in the
             courtroom, Defendant grimaced at Judge Gorham and in
             an angry tone of voice accused Judge Gorham of allowing
             the prosecutor to get inadmissible evidence to the jury.

                    66.    Defendant’s conduct prompted Judge Gorham
             to declare a recess in the trial and give the jury a break so
             that she could address Defendant’s conduct.

                     67.    During the in-chambers discussion about
             Defendant’s conduct, Defendant stated: a) “And I do think
             if I was angry, I am sorry that I was angry and I expressed
             it. I’m not going to deny that I was.” and b) “you said that I
             appeared disrespectful and I had a grimace and I am trying
             to explain that I was upset and the reasons that have gone
             into my [being] upset.”

                   68.     Rule 12 of the North Carolina General Rules
             of Practice for the Superior and District Courts provides:
             “Counsel are at all times to conduct themselves with
             dignity and propriety … Counsel should yield gracefully to
             rulings of the court and avoid detrimental remarks both in
             court and out. He should at all times promote respect for
             the court.”

      These findings — which are supported in the record by the testimony of

Assistant District Attorney Mike Muskus, who was the prosecutor present during

these events — clearly support the DHC’s conclusions. To the extent Defendant

argues there is no evidence that he knew he was violating a rule or causing a

disruption, it is axiomatic that one’s state of mind is rarely shown by direct evidence

and must often be inferred from the circumstances. See Johnson v. Phoenix Mut. Life


                                         - 41 -
                       NORTH CAROLINA STATE BAR V. SUTTON

                                  Opinion of the Court



Ins. Co., 300 N.C. 247, 260, 266 S.E.2d 610, 619 (1980) (“A litigant’s state of mind is

seldom provable by direct evidence but must ordinarily be proven by circumstances

from which it may be inferred.”). Here, it was eminently reasonable for the DHC to

conclude that Defendant understood he was not conducting himself “with dignity and

propriety,” “yield[ing] gracefully to rulings of the court,” “avoid[ing] detrimental

remarks both in court and out[,]” and “promot[ing] respect for the court.”

D. The Davenport Matter

      With respect to his representation of Davenport, Defendant first challenges the

DHC’s finding that he “sent a demand letter” to Roughton and the Sheriff of

Pasquotank County. However, Defendant admitted in his answer filed with the DHC

that he sent the demand letter. Accordingly, he may not challenge on appeal the

DHC’s finding as to that fact. See Baker v. Mauldin, 82 N.C. App. 404, 406, 346
S.E.2d 240, 241 (1986) (holding that a defendant is bound by admissions in his

answer).

      Defendant also challenges Finding No. 84, which states, in relevant part, that

Defendant “was aware that [Norman] Shearin represented Roughton in the dispute

with Davenport . . . .” However, among other evidence establishing that Defendant

knew Roughton was represented by counsel, the record shows that (1) Roughton’s

attorney, Shearin, testified that he had conversations with Phillip Hayes,

Defendant’s co-counsel, regarding the dispute between Roughton and Davenport; and



                                         - 42 -
                       NORTH CAROLINA STATE BAR V. SUTTON

                                   Opinion of the Court



(2) within a month prior to sending the demand letter, Defendant contacted Shearin’s

office about taking Roughton’s deposition. Accordingly, this evidence supports the

DHC’s finding that Defendant did indeed know Roughton was represented by counsel

at the time he sent the demand letter.

      Defendant next challenges the DHC’s Conclusion No. 2(j), which states that

             [b]y impugning the integrity of the investigating officer in
             Davenport’s pending criminal cases and accusing the
             Sheriff’s Department of a criminal act in a video posted
             online, Defendant used means in representing a client that
             had no substantial purpose other than to embarrass or
             burden a third person in violation of Rule 4.4(a)[.]

Specifically, Defendant contends that “[t]here is no finding or fact in the record which

shows that [he] accused [Investigator] Keith of being dishonest or lacking in integrity

nor even that Keith was ‘the investigating officer.’ ”

      However, the Pasquotank County Attorney, Mike Cox, testified that

Investigator Keith was indeed the officer investigating Davenport. Moreover, both

the DHC’s findings of fact and the video evidence of the encounter, which is in the

record, establish that when Investigator Keith refused to release certain property to

Defendant, Defendant referenced North Carolina’s embezzlement statute and stated

that it was a “class C felony by the sheriff” for him not to return to the proper owner

property obtained under color of law.

      Given the contents of the video and Defendant’s admission that he put the

video on the Internet to be “a smart aleck” rather than to further his representation


                                          - 43 -
                          NORTH CAROLINA STATE BAR V. SUTTON

                                   Opinion of the Court



of Davenport, we are satisfied that there is support in the record for the DHC’s

conclusion that Defendant “used means in representing a client that had no

substantial purpose other than to embarrass or burden a third person in violation of

Rule 4.4(a).”

E. The Shackley Matter

      Defendant challenges Findings Nos. 95 and 97 in connection with the Shackley

Matter, which state as follows:

                      95. Thereafter during the phone conversation,
                Defendant made a number of assertions about Hughes,
                including that Hughes had “hit on” Shackley’s wife, who
                “had big boobs” and ran a prostitution website.

                       ....

                       97. Immediately after the phone conversation,
                Hughes’s acquaintance called Hughes and reported —
                among other things — that Defendant had referenced
                Hughes’[s] preference for bigbreasted women, and his
                interest in a “prostitute.”

      While Defendant contends that these findings are “misleading to a fraudulent

degree,” he fails to explain how this is so. Moreover, these findings are largely

supported both by Sugg’s testimony and the handwritten notes she made on the

evening of the call.

F. The Dolenti Matter

      Defendant argues that the characterization in Finding No. 103 of the tone of

the voicemail he left for Dolenti as “threatening, insulting, and intimidating” is


                                          - 44 -
                      NORTH CAROLINA STATE BAR V. SUTTON

                                 Opinion of the Court



unsupported because Detective Dolenti never testified at the disciplinary proceeding.

However, based on our consideration of the voicemail — which is contained in the

record on appeal as an audio recording — we believe that the evidence fully supported

the DHC’s finding that Defendant’s tone was “threatening, insulting, and

intimidating.”

G. The Deans Matter

      We also find no merit in Defendant’s challenge to Finding No. 110, which states

that “Defendant’s comments to Mrs. Deans about her father and stepmother and the

Pitt County District Attorney were malicious and vindictive.”      Defendant’s sole

ground for challenging this finding is that neither the complaint nor the Order of

Discipline included the actual words used in the voicemail. However, the voicemail

was entered into evidence during the proceeding and is part of the record on appeal.

The recording supports the DHC’s determination that the comments made about

Deans’ father and stepmother and the district attorney were “malicious and

vindictive.” Nor are we persuaded by Defendant’s argument that the DHC was

required to quote verbatim the inappropriate comments he made.

                                    Conclusion

      For the reasons stated above, we affirm the DHC’s 13 November 2014 Order of

Discipline.

      AFFIRMED.



                                        - 45 -
             NORTH CAROLINA STATE BAR V. SUTTON

                      Opinion of the Court



Chief Judge McGEE and Judge STEPHENS concur.




                             - 46 -